Case 1:19-cv-00328-TMT Document 65 Filed 10/27/20 USDC Colorado Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00328-TMT

MICHAEL ABBONDANZA; and
TAVIN FOODS, INC.,

      Plaintiffs,

v.

JASON WEISS;
WEISS LAW GROUP, PC;
BRETT HUFF;
RICHARD LESLIE;
HUFF AND LESLIE, LLP;
PETER LEINER; and
GIOVANIA PALONI,

      Defendants.



                                ORDER
________________________________________________________________________


      Before the court is “Defendants’ Motion to Take Judicial Notice” and

“Defendants’ Motion for Judgment on the Pleadings” under Federal Rule of Civil

Procedure 12(c), filed by Peter Leiner, Jason Weiss, Weiss Law Group, and Giovania

Paloni. (Docs. Nos. 49, 50.) Defendants Brett Huff, Richard Leslie, Huff and Leslie LLP

have joined in the motion for judgment on the pleadings. (Doc. 51.) Having considered

the motion and related briefing, the court GRANTS the motion to take notice in part and

DENIES the motion in part. The court can and does take judicial notice of exhibits that
Case 1:19-cv-00328-TMT Document 65 Filed 10/27/20 USDC Colorado Page 2 of 13




establish the filing of documents, but not any proposed facts based on the truth of the

content in those documents. The court DENIES the motion for judgment on the

pleadings. The court concludes Plaintiffs Michael Abbondanza and Tavin Foods, Inc.,

have adequately pleaded the Defendants’ actions proximately caused their injuries.

                                     I. Background

       Plaintiffs initiated this lawsuit against Defendants on February 7, 2019. (Doc. 1.)

The complaint arises from a 2016 suit in which Defendants served as counsel and expert

witness for Santiago Abreu against Plaintiffs’ restaurant¯Riverbend Market and

Eatery¯located in Bailey, Colorado. Am. Comp. at ¶ 22 (Doc. 8.) In the 2016 suit,

Defendants claimed Abreu, a handicapped client, had suffered on account of violations of

the Americans with Disabilities Act (ADA) at Plaintiffs’ restaurant. Id. at ¶ 21. In the

complaint, Defendants sought remediation of 14 alleged violations. Id. at ¶ 24. They

later requested $15,000 from Plaintiffs to make the lawsuit go away. Id. at ¶ 29.

       Eventually, Defendants settled with Plaintiffs after Abbondanza fixed four ADA

violations identified by his own expert. Id. at ¶ 39. Plaintiffs did not pay Defendants any

money under the settlement and the case was dismissed. Id. The prior case was one of 70

similar lawsuits Weiss and Leiner brought in Colorado against various restaurants, all

with Abreu as the complainant. Id. at ¶ 18–20. Huff and Leslie joined Weiss and Leiner

as counsel for Abreu in at least 29 of these cases. Id. at ¶ 10. Paloni served as the expert

witness in the Bailey case. Id. at ¶ 12.


                                              2
Case 1:19-cv-00328-TMT Document 65 Filed 10/27/20 USDC Colorado Page 3 of 13




       In the present suit, Plaintiffs claim that Defendants fabricated these earlier cases.

Id. at ¶ 17. Plaintiffs allege that Mr. Abreu either does not exist or, even if he does, that

he never visited Plaintiffs’ restaurant or others that were sued. Id. at ¶ 45, 48. Plaintiffs

further allege that these fabrications were perpetrated through mail and wire fraud and

that those crimes constitute predicate crimes under 18 U.S.C. § 1962(c), the Racketeer

Influenced and Corrupt Organizations Act (RICO). Id. at ¶¶ 69–97. Ultimately, Plaintiffs

claim Defendants’ RICO violations caused them injury, specifically the costs of hiring

attorneys, investigators, experts, and contractors. Id. at ¶ 103.

       Before Judge Kane, the previous judge assigned to this case, Defendants

collectively filed two motions to dismiss under Rule 12(b)(6). (Docs. 14–15.) Between

their motions to dismiss, Defendants collectively raised seven arguments about why

dismissal was warranted: (1) Plaintiff failed to allege a predicate RICO violation because

the underlying act claimed was abusive litigation; (2) Plaintiff failed to state a distinct

enterprise under RICO; (3) Plaintiff failed to set forth plausible claims on which relief

could be granted; (4) the alleged RICO violations were protected under the litigation

privilege; (5) the alleged RICO violations were protected under the First Amendment;

(6) Plaintiff is precluded from bringing the present claims under claim preclusion; and

(7) Plaintiff lacks standing because he was the not the named party in the previous suit.

(Doc. 41.) Judge Kane rejected each of these arguments and denied the motions to

dismiss. Id.


                                               3
Case 1:19-cv-00328-TMT Document 65 Filed 10/27/20 USDC Colorado Page 4 of 13




       On December 19, 2019, Defendants filed a motion for judgment on the pleadings

under Federal Rule of Civil Procedure 12(c), (Doc. 49), and a motion to take judicial

notice, (Doc. 50).

                                       II. Analysis

       A. Motion to Take Notice

       Defendants have moved the court to take judicial notice of a number of documents

stemming from the prior litigation in this case and documents from a prior lawsuit

brought by Abbondanza against his former business partner. In particular, Defendants

seek judicial notice of:

       •      (1) The filing of the prior case, Santiago Abreu v. Tavin Foods, Inc., 1:16-

              cv-00432-MEH;

       •      (2) Allegations in the complaint that the ADA barriers were observed at

              Plaintiffs’ restaurant on July 14, 2015;

       •      (3) Allegations about what ADA barriers were observed;

       •      (4) The complaint seeking only injunctive relief and attorney’s fees and

              costs;

       •      (5) The parties’ stipulation to the same;

       •      (6) The parties’ stipulation that Santiago Abreu is a resident of Florida;

       •      (7) The filing of the plaintiff’s expert disclosures in the prior case;

       •      (8) The disclosure of Mark Douglass as the expert for Abbondanza;


                                              4
Case 1:19-cv-00328-TMT Document 65 Filed 10/27/20 USDC Colorado Page 5 of 13




       •      (9) An attached “Site Accessibility Evaluation” written by Douglass;

       •      (10) The ADA violations noted in Douglass’s evaluation;

       •      (11) The filing of a joint stipulation of dismissal for the previous case;

       •      (12) The court’s order of dismissal from the previous case;

       •      (13) The filing of a complaint by Abbondanza against a co-owner of Tavin

              Foods, David Schaefer, in state court, case number 2017CV30020;

       •      (14) Allegations in the complaint that Tavin Foods closed because of

              Schaefer’s actions;

       •      (15) Specific allegations about how Schaeffer’s conduct caused Tavin

              Foods to close;

       •      (16) Further general allegations that Schaeffer’s conduct brought about

              Tavin Foods’ closure;

       •      (17) Statements in a motion to amend the complaint, including an allegation

              that the restaurant failed because Schaefer was having an extra-marital

              affair with an employee.

       In their response, Plaintiffs stipulate that it did not oppose this court taking judicial

notice of proposed facts 1, 7, 8, 9, 11, 12, and 13. (Doc. 52.) Plaintiffs stipulate to those

facts to the extent that the fact to be noticed is that the documents were filed on particular

dates, but not to the truth of the contents of those documents. They object to the court

taking judicial notice of the remaining proposed facts to the extent that Defendants ask


                                               5
Case 1:19-cv-00328-TMT Document 65 Filed 10/27/20 USDC Colorado Page 6 of 13




this court to take judicial notice of the truth of the allegations or stipulations, not merely

the fact that the allegations or stipulations were made.

       Courts can judicially notice a fact that is not subject to reasonable dispute if it “is

generally known within the trial court’s territorial jurisdiction” or “can be accurately and

readily determined from sources whose accuracy cannot reasonably be questioned.” Fed.

R. Evid. 201(b). The court “must take judicial notice if a party requests it and the court is

supplied with the necessary information.” Id. at 201(c). Judicial notice of a fact can be

taken at any stage of a case, including as part of a motion for judgment on the pleadings.

Id. at 201(d). The practical effect of taking judicial notice of a fact is to preclude a party

from introducing contrary evidence “in effect, directing a verdict against him as to the

fact noticed.” United States v. Boyd, 289 F.3d 1254, 1258 (10th Cir. 2002) (internal

quotation marks omitted).

       Courts can take judicial notice of matters of public record. See Tal v. Hogan, 453

F.3d 1244, 1264 n. 24 (10th Cir. 2006). But when a court takes judicial notice of such

documents, the documents may only be considered to show their contents, not to prove

the truth of matters asserted in the documents. Id.

       Defendants argue that the contents of the documents at issue here should be

considered for their truth because they were judicial admissions. Judicial admissions are

“formal, deliberate declarations which a party or his attorney makes in a judicial

proceeding for the purpose of dispensing with proof of formal matters or of facts about


                                               6
Case 1:19-cv-00328-TMT Document 65 Filed 10/27/20 USDC Colorado Page 7 of 13




which there is no real dispute.” Asarco, LLC v. Noranda Mining, Inc., 844 F.3d 1201,

1212 n.3 (10th Cir. 2017) (quoting United States Energy Corp. v. Nukem, Inc., 400 F.3d

822, 833 n.4 (10th Cir. 2005)). But the Tenth Circuit has made clear that judicial

admissions are only binding for the entirety of the case in which they were made. Asarco,

LLC, 844 F.3d at 1212 n.3. As to other cases, they are ordinary evidentiary submissions

that can be controverted or explained by a party. Id.

       Even if this court treats the proposed facts as judicial admissions, this does not

change the outcome. Defendants insist that Plaintiffs have not controverted or explained

the facts they ask this court to judicially notice. Thus, they argue, this court should take

judicial notice of the proposed facts. But simply because Plaintiffs did not go through

and controvert or explain each fact in their response to Defendants’ motion does not mean

they have agreed to each fact. Plaintiffs, through their amended complaint, did controvert

or explain the proposed facts they object to being judicially noticed. Throughout their

complaint, Plaintiffs have alleged the following: (1) that no one observed the ADA

violations on the day in question; (2) there were only four ADA violations; (3)

Defendants sought money to end the lawsuit; and (4) Defendants’ actions were the cause

of Tavin Foods’ closure. Regardless of whether the prior statements were judicial

admissions in previous cases, this court cannot take judicial notice of them now.

       This court accordingly GRANTS the motion to take judicial notice as to proposed

facts 1, 7, 8, 9, 11, 12, and 13 and DENIES the motion as to proposed facts 2, 3, 4, 5, 6,


                                              7
Case 1:19-cv-00328-TMT Document 65 Filed 10/27/20 USDC Colorado Page 8 of 13




10, 14, 15, 16, and 17 to the extent it is asked to take notice of them for the truth of the

contents of the documents.

       B. Judgment on the Pleadings

                      1. Standard of Review

       Courts review a Rule 12(c) motion for judgment on the pleadings under the same

standard as a motion under Rule 12(b)(6). Ward v. Utah, 321 F.3d 1263, 1266 (10th Cir.

2003). So, a court must determine whether a plaintiff has stated enough facts in the

pleadings to raise a plausible claim for relief. Bell Atlantic v. Twombly, 550 U.S. 544,

570 (2007). As in assessing both a Rule 12(b)(6) motion and a Rule 12(c) motion, the

court should accept the factual allegations in the complaint as true and view them in the

light most favorable to the plaintiff. Ward, 321 F.3d at 1266. The court also will

consider any facts which have been judicially noticed. The motion should not be granted

unless the moving party has clearly established that no material issue of fact remains to be

resolved and the party is entitled to judgment as a matter of law.

                      2. Causation in a RICO Claim

       In their Rule 12(c) motion, Defendants contend that Plaintiffs fail to state a claim

for relief because they have not adequately alleged standing under RICO. What

Defendants call standing is just a statutory requirement that the plaintiff plead a causal

connection between the alleged RICO violations and his injury. See Safe Streets All. v.

Hickenlooper, 859 F.3d 865, 887, 890 (10th Cir. 2017).


                                               8
Case 1:19-cv-00328-TMT Document 65 Filed 10/27/20 USDC Colorado Page 9 of 13




       RICO, as codified at 18 U.S.C. § 1964(c), has particular requirements for a

plaintiff to bring and maintain a civil cause of action against alleged violators: “any

person injured in his business or property by reason of a violation of section 1962 of this

chapter may sue therefor in any appropriate United States district court . . . .” (emphasis

added). To maintain a cause of action under § 1964(c) a plaintiff must plead “(1) that the

defendant violated § 1962; (2) that the plaintiff’s business or property was injured; and

(3) that the defendant’s violation is the cause of that injury.” Safe Streets All., 859 F.3d at

881. To satisfy element (3), the causation element, the plaintiff must allege more than

just a “but for” causal relationship between the alleged RICO violation and his injury.

Holmes v. Sec. Inv. Prot. Corp., 503 U.S. 258, 265–66 (1992). Rather, the plaintiff must

plead facts that, if proved, establish proximate cause. Id. at 268.

       There are no precise requirements for a court to find proximate cause. Instead, it is

a flexible concept that is used to limit a person’s responsibility for the consequences of

his actions. Safe Streets All., 859 F.3d at 889. At bare minimum, it requires “some direct

relation between the injury asserted and the injurious conduct alleged.” Id. (internal

quotation marks omitted). The plaintiff has the burden of “establishing a causal

connection between [the defendant’s] activities and some injury to [his] business or

property.” Gillmor v. Thomas, 490 F.3d 791, 797 n.4 (10th Cir. 2007).

       The Supreme Court has identified two situations where it may be particularly

difficult for a plaintiff to adequately plead causation under RICO. First, where the


                                               9
Case 1:19-cv-00328-TMT Document 65 Filed 10/27/20 USDC Colorado Page 10 of 13




 connection between the alleged RICO violation and the claimed injury is too attenuated.

 See Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 458 (2006) (the plaintiff had not

 adequately alleged proximate cause when the RICO violation was perpetrated on a third-

 party, not the plaintiff). Second, where the claimed injury could have been caused by

 factors other than the alleged RICO violation. See id. at 459 (“Businesses lose and gain

 customers for many reasons, and it would require a complex assessment to establish what

 portion of [the plaintiff’s] lost sales were the product of [the defendants’] RICO

 violations.”). In both situations, the Court has expressed a concern about “the difficulty

 that can arise when a court attempts to ascertain the damages caused by some remote

 action.” Id. at 458.

                        3. Plaintiffs’ Allegations of Causation

        Here, Defendants argue that, even accepting all of Plaintiffs’ allegations as true,

 they have not adequately pleaded causation under RICO. Instead, Defendants insist that

 Plaintiffs’ injuries resulted from Plaintiffs’ own ADA violations. So, according to

 Defendants, Plaintiffs would eventually have had to incur all the costs they claim as

 damages because the restaurant actually had ADA violations.1

        1
           In addition to their causation argument, Defendants’ spend most of their reply
 brief attempting to re-litigate issues already decided in Judge Kane’s previous order on
 Defendants’ prior motions to dismiss. Their arguments about the implications of
 allowing mail fraud and wire fraud associated with litigation to serve as predicates for a
 RICO claim were considered and rejected by Judge Kane. The supplemental authority
 filed with the court addresses the same issue. (Doc. 64-1.) There is only one issue before
 the court now: whether Plaintiffs have plausibly alleged that Defendants’ actions
                                                                                 (continued...)

                                              10
Case 1:19-cv-00328-TMT Document 65 Filed 10/27/20 USDC Colorado Page 11 of 13




        At this stage, Plaintiffs do not need to establish that every injury they experienced

 was caused by the alleged RICO violation. Instead, they just need to plausibly plead that

 Defendants’ actions proximately caused their injuries.

        In the amended complaint, Plaintiffs alleged that Defendants committed RICO

 predicate acts: mail fraud and wire fraud. The alleged mail fraud primarily consisted of

 the mailing of documents containing falsified information. The alleged wire fraud

 primarily consisted of transmitting the falsified documents to the courts and electronic

 communications between the parties. Plaintiffs then alleged that these RICO violations

 caused injuries “which include[d], but [were] not limited to, financial losses and

 damages.” Am. Comp. at ¶ 103 (including the cost of hiring an investigative service, an

 expert, and legal counsel).

        Taking Plaintiffs allegations as true, they have sufficiently alleged an injury caused

 by Defendants’ actions.

        First, the connection between Defendants’ actions and Plaintiffs’ injuries is not

 attenuated. Defendants alleged fifteen violations of the ADA and sued Plaintiffs for these

 alleged violations. The alleged mail fraud and wire fraud were perpetrated directly on

 Plaintiffs, not some third party. In response, Plaintiffs hired an attorney to defend against

 the claims, hired an expert to assess the alleged ADA violations, and then fixed the

 violations.

        1
            (...continued)
 proximately caused some of Plaintiffs’ injuries.

                                              11
Case 1:19-cv-00328-TMT Document 65 Filed 10/27/20 USDC Colorado Page 12 of 13




        Second, even though Plaintiffs’ pre-existing ADA violations may have contributed

 to Plaintiffs’ injuries, discerning the causal connection between the injuries and

 Defendants actions is not difficult. To be sure, Plaintiffs would eventually have incurred

 some costs regardless of the Defendants’ alleged RICO violations. Plaintiffs’ restaurant

 had several ADA violations requiring attention. But Plaintiffs have alleged clear and

 quantifiable costs beyond the remediation, i.e., hiring an expert to determine the validity

 of the fifteen alleged ADA violations and hiring an attorney for the prior litigation.

 Finding a causal connection here is not so difficult as to conclude that Plaintiffs failed to

 adequately plead causation.

        To grant Defendants’ motion for judgment on the pleadings here would be

 tantamount to saying that any uncertainty about the extent of damages the defendant

 caused the plaintiff in a RICO case, bars the plaintiff’s suit. This cannot be right.

 Plaintiffs have pleaded allegations that, if true, establish proximate cause between

 Defendants’ actions and Plaintiffs’ injuries. It is plausible that Plaintiffs incurred costs

 due to Defendants’ actions that they could have avoided otherwise.

                                      III. Conclusion

        For the foregoing reasons, the court GRANTS in part and DENIES in part

 Defendants’ motion to take judicial notice. The court DENIES Defendants’ Rule 12(c)

 motion for judgment on the pleadings.




                                               12
Case 1:19-cv-00328-TMT Document 65 Filed 10/27/20 USDC Colorado Page 13 of 13




            DATED: October 27, 2020            BY THE COURT:

                                               s/ Timothy M. Tymkovich
                                               Hon. Timothy M. Tymkovich




                                      13
